 


109 HRES 28 IH: Commending Tincher Preparatory School in Long Beach, California, for the school’s innovative efforts to fight childhood obesity, including by designating one day each week as 
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 28 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Ms. Millender-McDonald submitted the following resolution; which was referred to the Committee on Education and the Workforce
 
RESOLUTION 
Commending Tincher Preparatory School in Long Beach, California, for the school’s innovative efforts to fight childhood obesity, including by designating one day each week as Healthy Snack Day. 
  
Whereas Tincher Preparatory School serves students in kindergarten through 8th grade in Long Beach, California, in the 37th Congressional District; 
Whereas Tincher Preparatory School designates one day each week as Healthy Snack Day in an effort to fight childhood obesity; 
Whereas on Healthy Snack Day, students are provided “healthy alternative” snacks that are high in nutritional value, such as fruits and vegetables; 
Whereas Tincher Preparatory School hopes to encourage healthy eating habits and to provide an early understanding of healthy lifestyles that discourage obesity; 
Whereas the curriculum of Tincher Preparatory School has a multidimensional approach to the full development of its students; 
Whereas after school, Tincher Preparatory School offers classes in martial arts, homework assistance, technology, reading remediation, fine arts, and science to elementary students; 
Whereas Tincher Preparatory School offers language arts and math assistance to 6th through 8th grade students; 
Whereas Tincher Preparatory School has a comprehensive global studies program that includes continental emphasis on all of the continents; 
Whereas Tincher Preparatory School hosts a child development center that offers extended care for students and extends and reinforces the regular school curriculum; 
Whereas Tincher Preparatory School provides additional enrichment programs with curriculum-emphasizing grade level and developmentally appropriate activities; 
Whereas Tincher Preparatory School has two technology laboratories, one for elementary students and one for middle school students; 
Whereas the laboratories are equipped with Macintosh computers, laser disc players, multimedia/research compatibility, and video cameras; and 
Whereas in the technological scope and sequence of instruction to kindergarten through 8th grade students, Tincher Preparatory School includes supervised Internet access and instruction on basic computer skills and graphics: Now, therefore, be it 
 
That the House of Representatives commends Tincher Preparatory School in Long Beach, California, for the school’s innovative efforts to fight childhood obesity, including by designating one day each week as “Healthy Snack Day”. 
 
